DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Publication No. 2013/0249115) in view of Kaneko et al. (US Publication No. 2015/0008020).
Regarding claim 1, Lin discloses a semiconductor package comprising:
a redistribution substrate (172) comprising a first redistribution layer
a semiconductor chip (124) on the redistribution substrate and electrically connected to the first redistribution layer
a vertical connection structure (154) adjacent a periphery of the semiconductor chip on the redistribution substrate and electrically connected to the first redistribution layer
an encapsulant (140) on the redistribution substrate, the semiconductor chip, and the vertical connection structure
a redistribution structure on the encapsulant and comprising a second redistribution layer electrically connected to the vertical connection structure
a connection bump on the redistribution substrate opposite to the semiconductor chip and electrically connected to the first redistribution layer, wherein the vertical connection structure comprises:
a metal pillar having a bottom surface facing the redistribution substrate, a top surface opposite to the bottom surface, and a side surface between the bottom surface and the top surface
a plating layer on each of the bottom surface, the top surface, and the side surface of the metal pillar, the plating layer having a roughened surface
Lin does not disclose the plating layer has a roughened surface.  However, Kaneko discloses a roughened surface of a metal pillar interconnect (Figure 1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the plating of Lin’s pillar to include a surface roughness, as taught by Kaneko, since it an improve high frequency signal states (paragraph 94).
Regarding claim 2, Kaneko discloses the roughened surface of the plating layer has a surface roughness of about 0.5 um or more (paragraph 27).
Regarding claim 3, Lin discloses the roughened surface of the plating layer is in direct contact with the encapsulant (140).
Regarding claim 4, Lin discloses the redistribution substrate (166) further comprises at least one first insulating layer (182) between the first redistribution layer and the semiconductor chip and between the first redistribution layer and the vertical connection structure, and wherein a bottom of the plating layer comprising the roughened surface directly contacts the at least one first insulating layer of the redistribution substrate, the bottom of the plating layer extending between the bottom surface of the metal pillar and the at least one first insulating layer (Figure 5F).
Regarding claim 5, Lin discloses the metal pillar has a circular or polygonal cross-sectional shape (158) in a direction parallel to an upper surface of the redistribution substrate, and the plating layer continuously extends along a perimeter of the cross-sectional shape of the metal pillar (Figure 4G).
Regarding claim 6, Kaneko discloses the metal pillar has a tapered shape in which a lower portion thereof that is adjacent to the redistribution substrate is wider than an upper portion thereof (Figure 1).
Regarding claim 7, Lin discloses the redistribution structure further comprises a redistribution via (158) extending through a part of the encapsulant (160/176) covering an upper portion of the vertical connection structure to electrically connect the second redistribution layer to the vertical connection structure, and wherein a top of the plating layer (156) is in contact with the redistribution via, the top of the plating layer extending on the top surface of the metal pillar (Figure 5H).
Regarding claim 8, Lin discloses the redistribution structure (158) further comprises a second insulating layer (196) between the second redistribution layer and the encapsulant, and the redistribution via extends through the second insulating layer and the encapsulant to electrically connect the second redistribution layer to the vertical connection structure (Figure 5H).
Regarding claim 9, Lin discloses the encapsulant comprises an opening on a top surface of the vertical connection structure, and the redistribution structure (158) further comprises a second insulating layer (196) between the second redistribution layer and the encapsulant and extending into the opening of the encapsulant, and a redistribution via extending through the second insulating layer in the opening to electrically connect the second redistribution layer to the vertical connection structure (Figure 5H).
Regarding claim 10, Lin discloses a semiconductor package comprising:
a redistribution substrate (172) comprising a first redistribution layer
a core structure (160) on the redistribution substrate and comprising a first through-hole (154) and at least one second through-hole (134) adjacent a periphery of the first through-hole (Figure 5A)
a semiconductor chip (124) in the first through-hole of the core structure and electrically connected to the first redistribution layer
at least one vertical connection structure (154) in the at least one second through-hole of the core structure and electrically connected to the first redistribution layer
an encapsulant (140) on the redistribution substrate, the semiconductor chip, the core structure, and the at least one vertical connection structure
a redistribution structure (158) on the encapsulant (140) and comprising a second redistribution layer electrically connected to the at least one vertical connection structure
wherein the at least one vertical connection structure comprises a metal pillar (154) extending in a vertical direction and a first plating layer (152) on a surface of the metal pillar
the core structure comprises a metal frame (152) adjacent a periphery of the semiconductor chip and the at least one vertical connection structure, and a second plating layer (156) on a surface of the metal frame (152)
Lin does not disclose the plating layers have a roughened surface.  However, Kaneko discloses a roughened surface of a metal pillar interconnect (Figure 1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the plating of Lin’s pillar to include a surface roughness, as taught by Kaneko, since it an improve high frequency signal states (paragraph 94).
Regarding claim 11, Lin discloses the surface of the metal pillar comprises a top surface and a bottom surface of the metal pillar, and the surface of the metal frame comprises a top surface and a bottom surface of the metal frame (Figures 6I-6K).
Regarding claim 12, Kaneko discloses the respective roughened surface of each of the first and second plating layers has a surface roughness of about 0.5 um or more (paragraph 27).
Regarding claim 13, Lin discloses the metal pillar and the metal frame comprise a same first metal material, and the first and second plating layers comprise a same second metal material (paragraph 50).
Regarding claim 14, Kaneko discloses each of the core structure and the at least one vertical connection structure has a tapered shape in which a lower portion thereof that is adjacent to the redistribution substrate is wider than an upper portion thereof (Figure 1).
Regarding claim 15, Lin discloses respective portions of the encapsulant substantially fill (160) a first space between the first through-hole (158) and the semiconductor chip, and a second space between the at least one second through-hole and the at least one vertical connection structure, and wherein the first and second plating layers are in direct contact with the respective portions of the encapsulant (Figure 4F).
Regarding claim 16, Lin discloses the core structure is electrically insulated from the vertical connection structure (Figure 6L).
Regarding claim 17, Lin discloses the first redistribution layer comprises a ground pattern, a signal pattern, and a power pattern, and wherein the core structure is electrically connected to the ground pattern of the first redistribution layer (paragraph 36).
Regarding claim 18, Lin discloses a semiconductor package comprising:
a redistribution substrate (172) comprising a redistribution layer
a semiconductor chip (124) on the redistribution substrate and electrically connected to the redistribution layer
a vertical connection structure (154) on the redistribution substrate, electrically connected to the redistribution layer
an encapsulant (140) on the redistribution substrate, the semiconductor chip, and the vertical connection structure
Lin does not disclose the plating layer has a roughened surface of about 0.5 um or more.  However, Kaneko discloses a roughened surface of a metal pillar interconnect (Figure 1; paragraph 27).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the plating of Lin’s pillar to include a surface roughness, as taught by Kaneko, since it an improve high frequency signal states (paragraph 94).
Regarding claim 19, Kaneko discloses the vertical connection structure comprises a bottom surface facing the redistribution substrate, a top surface opposite to the bottom surface, and a side surface between the bottom surface and the top surface, and each of the bottom surface, the top surface, and the side surface of the vertical connection structure comprises the surface roughness (Figure 6B).
Regarding claim 20, Lin discloses the vertical connection structure comprises a metal pillar extending from an upper surface of the redistribution substrate in a vertical direction, and a plating layer covering a surface of the metal pillar, wherein the plating layer defines the bottom surface, the top surface, and the side surface of the vertical connection structure (Figure 6M).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fang (US Publication No. 2021/0225737) discloses a tapered metal pillar with surface roughness (Figures 1A and 1C).  Chen et al. (US Publication No. 2014/0175663) discloses surface roughness on a through via surrounding a chip (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      6/8/2022               Examiner, Art Unit 2897